UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


STEVEN CHRISTIAN COLE,                           §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-455
                                                 §
STATE OF TEXAS, et al.,                          §
                                                 §
                Defendants.                      §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Steven Christian Cole, a former prisoner, proceeding pro se, brought this civil

rights action pursuant to 42 U.S.C. § 1983 against the State of Texas, the Board of Pardons and

Paroles, and MTC Corporation.

         The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the action without prejudice pursuant to Federal

Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.
                                          ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#19) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.


        SIGNED at Beaumont, Texas, this 9th day of September, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                              2
